Exhibit 10.1

AGREEMENT AND GENERAL RELEASE




Kimco Realty Corporation, having its principal offices at 3333 New Hyde Park
Road, New Hyde Park, New York 11042 (“Kimco”) and Barbara Pooley, who resides at
721 Govenor Morrison Street, Unit 505, Charlotte, North Carolina 28211 and 240
East 39th Street, #44C, New York, New York 10016, agree that:




1.

Termination Date.  Ms. Pooley’s last day of employment with Kimco is January 13,
2012 (the “Termination Date”).  




2.

Consideration.  In consideration for Ms. Pooley’s execution and non-revocation
of this Agreement and General Release (“Agreement”) and her full compliance with
the promises and obligations contained in this Agreement (specifically
including, but not limited to the obligations set forth in Paragraphs 6, 8 and 9
set forth below), Kimco agrees:




a.

to pay Ms. Pooley $1,400,000.00, less lawful deductions, ratably over
twenty-four (24) months, in accordance with Kimco’s customary, bi-weekly payroll
practices, with installment payments (the “Installment Payments”) beginning on
the Termination Date and ending on the second anniversary of the Termination
Date, provided however that the first installment payment shall be made on the
first scheduled payroll date occurring on or after the 60th day following the
Termination Date (the “First Payment Date”).  The parties agree that installment
payments Ms. Pooley would have received between the Termination Date and the
First Payment Date pursuant to Kimco’s customary, bi-weekly payroll practices
will be paid to her in one (1) lump sum within ten (10) business days following
the First Payment Date provided that, for purposes of Code Section 409A (as
defined below) (including, without limitation, for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii)), the right to receive these payments in
the form of Installment Payments shall be treated as a right to receive a series
of separate payments and, accordingly, each Installment Payment shall at all
times be considered a separate and distinct payment;




b.

to pay Ms. Pooley $350,000.00, less lawful deductions, ratably over six (6)
months, in accordance with Kimco’s customary, bi-weekly payroll practices,
commencing on the first regularly scheduled payroll date following the date that
the final installment payment is made as set forth under Section 2(a) above;




c.

to pay Ms. Pooley the amount of $115,000.00, less lawful deductions, which is an
amount equal to the remainder of her discretionary 2011 Performance Bonus (“2011
Performance Bonus”).  The 2011 Performance Bonus will be paid to Ms. Pooley in
one lump sum, less lawful deductions, on or before March 15, 2012;




d.

if Ms. Pooley properly and timely elects to continue medical, dental and/or
vision coverage under Kimco’s group health plan in accordance with the
continuation requirements of COBRA, Kimco shall pay for the cost of the premium
for such coverage beginning on the last day of employment and ending on July 31,
2013 (provided Ms. Pooley executes this Agreement, remains eligible for COBRA
coverage continuation and is not




--------------------------------------------------------------------------------




eligible to participate in a group health insurance plan available through
another employer).  Thereafter, Ms. Pooley shall be entitled to elect to
continue such COBRA coverage for the remainder of the COBRA period, at her own
expense;




e.

that Ms. Pooley’s unvested stock options and restricted stock awards (but not
unvested performance shares, performance awards or other awards other than stock
options and restricted stock awards) shall become vested as of the date
immediately following the date this Agreement becomes irrevocable in accordance
with its terms (the “Vesting  Date”) and all of Ms. Pooley’s vested and
outstanding options as of the Vesting Date shall remain exercisable following
the Vesting Date until the expiration of the applicable option term), as
recommended by the CEO for approval by the Executive Compensation Committee of
the Board of Kimco (the “Committee”).  A list of all outstanding stock options
and restricted stock granted to Ms. Pooley is attached hereto as Exhibit A;




f.

that Ms. Pooley shall be awarded the shares of restricted stock that she
otherwise would have been awarded pursuant to the Performance Share Award Grant
Notice dated February 17, 2011 (the “Notice”), at the time such restricted stock
would have been awarded under the Notice had she remained employed through the
Payment Date (as defined in the Notice), subject to the satisfaction of any
performance conditions applicable to such award, and such shares of restricted
stock shall become vested as of the Payment Date (as defined in the Notice or as
of the date actually awarded, if later), subject to the approval of the
Committee;




g.

to reimburse Ms. Pooley for three (3) months of housing expenses (i.e. February
2012, March 2012 and April 2012) relating to her New York City Apartment (as
specified in the opening paragraph) in an amount not to exceed $25,000 in total.
 Said amount shall be paid to Ms. Pooley monthly on a pro-rated basis not to
exceed $8,333.00 per month following her execution of this Agreement and
presentation of paid receipt.  The parties affirm that the aggregate three-month
reimbursement shall not exceed $25,000.00;




h.

to arrange for Ms. Pooley to receive reasonable moving expenses through a vendor
approved by Kimco, provided that such services will in no event be provided
beyond December 31, 2013.  The parties agree that Ms. Pooley shall be the
contracting party for these reasonable relocation services, and that Kimco shall
reimburse Ms. Pooley for these expenses upon presentation of paid receipts; and,




i.

to pay to Ms. Pooley the value of any unused paid time off accrued as of her
last day of employment.




3.

No Consideration Absent Execution of This Agreement.  Ms. Pooley understands and
agrees that, in accordance with Paragraph 3.03 of the Kimco Realty Corporation
Severance Plan (“the Plan”), a copy of which is attached hereto as Exhibit B,
she would not receive the monies and/or benefits specified in Paragraph 2(a),
(c) and (d) above, except for her execution of this Agreement and the
fulfillment of the promises contained herein.  Moreover, Ms. Pooley further
affirms that (i) the payments and benefits provided under this Agreement are the
only such severance payments and benefits that Ms. Pooley will be entitled to
receive in




2

--------------------------------------------------------------------------------




connection with her termination, (ii) the consideration set forth in Paragraphs
2(b), (e), (f), (g) and (h) are in excess of that set forth in the Plan, and
(iii) she will have no other rights to severance payments or benefits
(including, without limitation, under the Plan) following her execution and
non-revocation of this Agreement).




4.

General Release of Claims.  Ms. Pooley (her heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
 “Employee”) knowingly and voluntarily releases and forever discharges Kimco,
its owners, affiliates, subsidiaries, divisions, insurers, attorneys, successors
and assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
“Employer”), of and from any and all claims, whether known and unknown, Employee
has or may have against Employer as of the date of execution of this Agreement,
including, but not limited to, any alleged violation of:  




·

Title VII of the Civil Rights Act of 1964;

·

The National Labor Relations Act;

·

The Civil Rights Act of 1991;

·

Sections 1981 through 1988 of Title 42 of the United States Code;

·

The Employee Retirement Income Security Act of 1974;

·

The Immigration Reform and Control Act;

·

The Sarbanes-Oxley Act of 2002;

·

The Americans with Disabilities Act of 1990;

·

The Equal Pay Act;

·

The Family and Medical Leave Act;

·

The Age Discrimination in Employment Act of 1967;

·

The Workers Adjustment and Retraining Notification Act;

·

The Occupational Safety and Health Act;

·

The Fair Credit Reporting Act;

·

The New York State Executive Law (including its Human Rights Law);

·

The New York State Labor Law;




3

--------------------------------------------------------------------------------




·

The New York wage and wage–hour laws;

·

The New York City Administrative Code (including its Human Rights Law);

·

The North Carolina Equal Employment Practices Act;

·

The North Carolina Parental Leave for School Involvement;

·

The North Carolina Smokers’ Rights Law;

·

The North Carolina Persons With Disabilities Protection Act;

·

The North Carolina Communicable Disease Law;

·

The North Carolina Genetic Testing Law;

·

The North Carolina Retaliatory Employment Discrimination Law;

·

The North Carolina Occupational Safety and Health Act;

·

The North Carolina wage and wage–hour laws;

·

Any other federal, state or local civil, human rights, bias, whistleblower,
discrimination, retaliation, compensation, employment, labor or other local,
state or federal law, regulation or ordinance;

·

Any amendments to the foregoing laws;

·

Any benefit, payroll or other plan, policy or program;

·

Any public policy, contract, third-party beneficiary, tort or common law claim;
or,

·

Any claim for costs, fees, or other expenses including attorneys’ fees.




If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Employer is a
party.




5.

Acknowledgments and Affirmations.  




a.

Employee affirms that she has not filed, caused to be filed, or presently is a
party to any claim against Employer.




4

--------------------------------------------------------------------------------







b.

Employee affirms that she has been paid and/or has received all compensation,
wages, bonuses, commissions and/or benefits to which Employee may be entitled.
 Employee affirms that she has been granted any leave to which she was entitled
under the Family and Medical Leave Act or related state or local leave or
disability accommodation laws.  Employee affirms that all of Kimco’s decisions
regarding Employee’s pay and benefits through the date of Employee’s execution
of this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other classification protected by law.




c.

Employee affirms that she has no known workplace injuries or occupational
diseases.  




d.

Employee affirms that she has not divulged any proprietary or confidential
information of Employer and will continue to maintain the confidentiality of
such information consistent with Employer’s policies and Employee’s agreement(s)
with Employer and/or common law.




e.

Employee further affirms that she has not been retaliated against for reporting
any allegations of wrongdoing by Employer or its officers, including any
allegations of corporate fraud.  Both Employer and Employee acknowledge that
this Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Employee agrees that if
such an administrative claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.  If any federal,
state or local governmental agency requests that Ms. Pooley participate in any
such investigative proceeding, Ms. Pooley shall provide written notice to Leah
Landro, Vice President, Human Resources, or her successor, no later than five
(5) business days prior to any requested or required participation.




f.

Employee affirms that she is not a Medicare or Medicaid beneficiary as of the
date of this Agreement and, therefore, no conditional payments have been made by
Medicare or Medicaid.




6.

Non-Disparagement.  




a.

Employee covenants and agrees she will not hereafter engage in conduct that
involves the making or publishing of written or oral statements or remarks,
(including, without limitation, the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) which are disparaging,
deleterious or damaging to the integrity, reputation or good will of the
Employer.  




b.

Likewise, Kimco affirms that its corporate officers will not hereafter engage in
conduct that involves the making or publishing of written or oral statements or
remarks, (including, without limitation, the repetition or distribution of
derogatory rumors,




5

--------------------------------------------------------------------------------




allegations, negative reports or comments) which are disparaging, deleterious or
damaging to Ms. Pooley.  




7.

Confidentiality and Return of Property.  




a.

As of the issuance of this Agreement (i.e., January 13, 2012), Employee agrees
not to disclose information regarding the negotiation of this Agreement, except
to Employee’s financial advisor, tax advisor, and/or attorneys with whom
Employee chooses to consult regarding Employee’s consideration of this
Agreement.  





b.

Employee affirms that, except for the Kimco-issued IPad which Kimco shall permit
Employee to maintain possession of, Employee has returned all of Kimco’s
property, documents, and/or any confidential information in Employee’s
possession or control.  Employee also affirms that Employee is in possession of
all of Employee’s property that Employee had at Kimco’s premises and that Kimco
is not in possession of any of Employee’s property.




8.

Preservation of Confidential Information.  Employee shall not use or disclose to
any individual or entity any Confidential Information (as defined below) except
as authorized in writing by Employer or as required by law or legal process;
provided that prior written notice of such required disclosure is provided to
Kimco and that all reasonable efforts to preserve the confidentiality of such
information shall be made.  As used herein, “Confidential Information” shall
mean information that (i) is used or potentially useful in Employer’s business,
(ii) Employer treats as proprietary, private or confidential, and (iii) is not
generally known to the public.  “Confidential Information” includes, without
limitation, information relating to Employer’s products or services; marketing,
selling or business or development plans; current or prospective customer,
client, landlord, owner and tenant lists and data, trade secrets, call lists,
manuals, policies, memoranda, notes, records, technical data, sketches, plans,
drawings, formulae, research and development data, sources of supply and
material, operating and cost data, financial information and personal
information.  “Confidential Information” also includes proprietary and/or
confidential information of Employer’s customers, clients, landlords, owners,
tenants, suppliers and business or joint venture partners who may share such
information with Employer pursuant to a confidentiality agreement or otherwise.
 




9.

Non-Solicitation.  During the period beginning on the Termination Date and
ending on the second anniversary of the Termination Date (the “Restricted
Period”), Employee shall not (i) in any capacity, solicit for employment, or
recommend that another person solicit for employment, any person who is an
active employee of Employer at the time of said solicitation; (ii) on behalf of
herself, or any other person, firm or corporation, solicit for competitive
purposes any of Employer’s customers, clients, landlords, owners, tenants, and
business or joint venture partners with whom Ms. Pooley has had contact while
working for Kimco; or (iii) in any way, directly or indirectly, for herself, or
any other person, firm, corporation or entity, divert, or take away any of
Employer’s customers, clients, landlords, owners, tenants, suppliers and
business or joint venture partners with whom Ms. Pooley has had contact while
working for Kimco.  For purposes of this Paragraph, the term “contact” shall
mean




6

--------------------------------------------------------------------------------




engaging in any communication, whether written or oral, with the customer,
client, landlord, owner, tenant, supplier and business or joint venture partner
or representative thereof that results in a material loss of existing business
for Employer.  If Employee breaches this Paragraph, the Restricted Period for
non-solicitation shall not expire until Ms. Pooley is out of breach for a period
of one (1) year.   




10.

Relief For Breach of This Agreement.  




a.

Employee agrees that it is fair and reasonable and necessary to protect the
business, operations, assets and reputation of Kimco for her to make the
covenants and undertakings set forth in Paragraphs 6, 8 and 9.  Kimco agrees
that Paragraph 6 is fair and reasonable to protect Employee’s reputation.
 Furthermore, Employee and Kimco agrees that if either party breaches or
attempts to breach or violate any of the foregoing provisions (Paragraph 6, 8
and 9 as to Employee and Paragraph 6 as to Kimco), the other will be irreparably
harmed and monetary damages will not provide an adequate remedy.

  

b.

In the event of Employee’s material breach of Paragraphs 6, 8 and 9 or Kimco’s
material breach of Paragraph 6, it is agreed that Kimco or Employee may apply
for and shall be entitled to temporary, preliminary and permanent injunctive
relief (without the necessity of posting a bond or other security) in order to
prevent breach of this Agreement or to specifically enforce the provisions
hereof, and Employee and Kimco hereby consent to the granting of such relief,
without having to prove the inadequacy of the available remedies at law or
actual damages.  It is understood that any such injunctive remedy shall not be
exclusive or waive any rights to seek other remedies at law or in equity.  




c.

If an arbitrator (or court of competent jurisdiction) determines that Employee
materially breached or caused any material breach of Paragraphs 6, 8 and 9,
Employee will: (i) be liable for all damages caused to Employer as a result of
the breach; (ii) pay to Kimco 90% of the consideration already paid to Ms.
Pooley as referenced in Paragraph 2 above; (iii) no longer be entitled to any
withheld / future Installment Payments; and, (iv) reimburse Employer for its
reasonable attorneys’ fees and costs incurred enforcing this provision.
 Employee agrees that the covenants and undertakings set forth in Paragraphs 8
and 9 are reasonable in light of the facts as they exist on the date hereof.




d.

If an arbitrator (or court of competent jurisdiction) determines that Kimco
materially breached or caused any material breach of Paragraph 6, Kimco will:
(i) be liable to Ms. Pooley for all damages caused to Ms. Pooley as a result of
the breach, and, (ii) reimburse Ms. Pooley for its reasonable attorneys’ fees
and costs incurred enforcing this provision.  




11.

Governing Law and Interpretation.  This Agreement shall be governed and
conformed in accordance with the laws of the State of New York without regard to
its conflict or choice of law provisions.  In the event Ms. Pooley or Kimco
breaches any provision of this Agreement, Employee and Kimco affirm that this
matter shall be subject to arbitration as provided below, except for any issues
which are nonarbitrable. If any provision of this Agreement is declared illegal
or unenforceable by any arbitrator or court, as applicable, the




7

--------------------------------------------------------------------------------




parties agree the arbitrator (or court, if applicable) shall have the authority
to modify, alter or change the provision(s) in question to make the Agreement
legal and enforceable. If this Agreement cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
 If the general release language in its entirety is found to be illegal or
unenforceable, the parties agrees to negotiate in good faith to execute a
binding replacement release.   




12.

Amendment.  Except as provided in Paragraphs 10 and 11 above, this Agreement may
not be modified, altered or changed without the express written consent of both
parties wherein specific reference is made to this Agreement.




13.

Revocation.  Employee may revoke this Agreement for a period of seven (7)
calendar days following the day she executes this Agreement.  Any revocation
within this period must be submitted, in writing, to Leah Landro, Vice
President, Human Resources, and state, “I hereby revoke my acceptance of our
Agreement and General Release.”  The revocation must be personally delivered to
Ms. Landro or her designee, or mailed to Ms. Landro at the address listed above
and postmarked within seven (7) calendar days of execution of this Agreement.
 If the last day of the revocation period is a Saturday, Sunday, or legal
holiday in New York, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.




14.

Resolution of Disputes.  Any controversy or claim arising out of this Agreement,
or the breach thereof (including, but not limited to the obligations set forth
in Paragraphs 6, 8 and 9 above), shall be submitted to final and binding
arbitration before Ralph Berger, Esq., subject to conflict of interest rules and
in accordance with the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association.  Said arbitration shall be held in the
County of Nassau, within the state of New York.  In such arbitration, each party
shall bear its own legal fees and related costs, except that (a) the parties
shall share the fee of the arbitrator, and, (b) attorney’s fees, costs and other
relief can be awarded to the extent permitted by this Agreement (i.e., as set
forth in Paragraph 10 or as otherwise provided by statute).  To the extent that
any claim is found not to be subject to arbitration, such claim shall be either
decided by the appropriate New York State or federal court and all such claims
shall be adjudicated by a judge sitting without a jury.




15.

Nonadmission of Wrongdoing.  The parties agree that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by either party of any
liability or unlawful conduct of any kind.




16.

Entire Agreement.  This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior agreements or understandings
between the parties.  Employee acknowledges that she has not relied on any
representations, promises, or agreements of any kind made to her in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement.  




8

--------------------------------------------------------------------------------







17.

Section Headings.  Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.




18.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and each of which shall together constitute one and
the same agreement.  This Agreement shall not be enforceable until executed by
Kimco.




19.

Legal Fees.  Each party will be responsible for its own legal fees or costs, if
any, incurred in connection with the negotiation and settlement of this
Agreement.




20.

Withholding of Taxes.  Kimco shall withhold from any compensation and benefits
payable under this Agreement all applicable federal, state, local, or other
taxes.




21.

Section 409A.  This Agreement is intended to be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and all Treasury
Regulations and guidance promulgated thereunder (“Code Section 409A”) and to the
maximum extent permitted the Agreement shall be limited, construed and
interpreted in accordance with such intent.  Notwithstanding any other provision
of this Agreement to the contrary, to the extent that any reimbursement of
expenses or in-kind benefits constitutes “deferred compensation” under Code
Section 409A, such reimbursement or benefit shall be provided no later than
December 31 of the year following the year in which the expense was incurred.
 The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.  The amount of any in-kind
benefits provided in one year shall not affect the amount of in-kind benefits
provided in any other year.  Kimco shall have no liability to Ms. Pooley if this
Agreement or any amounts paid or payable hereunder are subject to Code Section
409A or the additional tax thereunder.  




22.

Competency to Waive Claims.  At the time of considering or executing this
Agreement, Ms. Pooley was not affected or impaired by illness, use of alcohol,
drugs or other substances or otherwise impaired.  Ms. Pooley is competent to
execute this Agreement and knowingly and voluntarily waives any and all claims
she may have against Employer.  Ms. Pooley certifies that she is not a party to
any bankruptcy, lien, creditor-debtor or other proceedings which would impair
her right or ability to waive all claims she may have against Employer.




23.

Availability of Advice.  Ms. Pooley shall be available from time-to-time during
the thirty (30) months following the Termination Date to provide advice and
counseling to Kimco on all matters in which she was involved within the scope of
her employment with Kimco and to fully cooperate with Employer in the defense of
any case.  Ms. Pooley’s availability shall be by telephone or in person as may
be reasonably necessary to Employer in a time and manner that does not
unreasonably interfere with Ms. Pooley’s other obligations.  If Ms. Pooley shall
be required to incur any reasonable expenses with respect to such availability,
she shall be reimbursed by Kimco.










9

--------------------------------------------------------------------------------




EMPLOYEE HAS BEEN ADVISED THAT SHE HAS THIRTY-DAYS (30) CALENDAR DAYS TO REVIEW
THIS AGREEMENT AND IS ADVISED IN THIS WRITING TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING IT.




EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL THIRTY (30)
CALENDAR DAY CONSIDERATION PERIOD.




HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES  AND TO
RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 2 ABOVE, EMPLOYEE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE HAS OR MIGHT HAVE AGAINST EMPLOYER.




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:




 

 

 

KIMCO REALTY CORPORATION

 

 

 

 

 

 

 

 

 

 

/s/ Barbara Pooley

 

By:

/s/ Leah Landro

Barbara Pooley

 

 

Leah Landro

 

 

 

 

Vice President, Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

1/18/2012

 

Date:

1/18/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




10

--------------------------------------------------------------------------------




EXHIBIT A




Stock Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticker

KIM

 

Name

BARBARA POOLEY

 

Participant ID

####

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Modeling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Price

$17.22

Model

 

 

 

 

 

 

 

 

 

 




Grant Information

 

 

 

 

 

 

 

 

 

 

Plan

Grant ID

Grant Date

Grant

Price

Option

Type

Options

Granted

Options

Outstanding

Options

Exercisable

Grant

Status

Expiration

Date

Gross Value

(@ $17.22)

[exhibita001.jpg] [exhibita001.jpg]

1

8959

03/01/2007

$49.77

ISO

7,500

7,500

6,000 

  N/A

03/01/2017

$0

[exhibita002.jpg] [exhibita002.jpg]

1

0000000000322

08/08/2007

$41.06

NQ

4,415

4,415

3,532 

  N/A

08/08/2017

$0

[exhibita001.jpg] [exhibita001.jpg]

1

9457

08/08/2007

$41.06

ISO

3,085

3,085

2,468 

  N/A

08/08/2017

$0

[exhibita002.jpg] [exhibita002.jpg]

1

0000000000323

08/06/2008

$37.39

NQ

20,500

20,500

15,375 

  N/A

08/06/2018

$0

[exhibita001.jpg] [exhibita001.jpg]

1

0000000000504

08/06/2009

$11.54

NQ

8,175

8,175

5,450 

  N/A

08/06/2019

$46,434

[exhibita002.jpg] [exhibita002.jpg]

1

10840

08/06/2009

$11.54

ISO

2,725

2,725

0 

  N/A

08/06/2019

$15,478

[exhibita001.jpg] [exhibita001.jpg]

1

0000000001129

03/18/2010

$15.64

ISO

5,150

5,150

0 

  Accepted

03/18/2020

$8,137

[exhibita002.jpg] [exhibita002.jpg]

1

0000000001130

03/18/2010

$15.64

NQ

5,150

5,150

2,575 

  Accepted

03/18/2020

$8,137

[exhibita001.jpg] [exhibita001.jpg]

2

0000000001462

02/17/2011

$18.85

ISO

10,003

10,003

0 

  Accepted

02/17/2021

$0

[exhibita002.jpg] [exhibita002.jpg]

2

0000000001463

02/17/2011

$18.85

NQ

12,197

12,197

0 

  Accepted

02/17/2021

$0

 

Totals

 

 

 

 

78,900

78,900

35,400 

 

 

$78,186








--------------------------------------------------------------------------------




EXHIBIT A




Restricted Stock

Stock Option

Participant

 

 

 

 

 

 

 

 

 

Restricted Stock

 

 

 

 

 

 

 

 

 

Performance Awards

Ticker

KIM

 

Name

BARBARA

POOLEY

 

Participant ID

####

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Modeling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Price

$17.22

Model

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Information

 

 

 

 

 

 

 

 

 

 

 

Plan

Grant ID

Plan

Type

Settlement

Type

Grant Date

Grant

Status

Shares

Granted

Shares

Vested

Shares

Unvested

Shares

Cancelled

 

[exhibita001.jpg] [exhibita001.jpg]

1

R167

RSA

Stock

08/06/2008

N/A

750

564

186

0

 

[exhibita002.jpg] [exhibita002.jpg]

1

R168

RSA

Stock

08/06/2009

N/A

10,900

5,450

5,450

0

 

 

 

0000000001345

 

 

 

 

 

 

 

 

 

[exhibita001.jpg] [exhibita001.jpg]

2

RSA

Stock

06/01/2010

Accepted

10,000

0

10,000

0

 

 

Totals

 

 

 

 

 

21,650

6,014

15,636

0








--------------------------------------------------------------------------------




EXHIBIT A




Performance Awards

Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticker

KIM

 

Name

BARBARA POOLEY

 

Participant ID

####

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Information

 

 

 

 

 

 

 

 

 

 

 

Plan

Grant ID

Plan

Type

Grant

Date

Grant

Status

Target Shares

Granted

Maximum Shares

Attainable

Shares

Attained

Shares

Vested

Shares

Unvested

Shares

Cancelled

[exhibita001.jpg] [exhibita001.jpg]

2

999999999995

PSA

03/18/2010

Accepted

10,300

15,450

12,360

0

12,360

0

[exhibita002.jpg] [exhibita002.jpg]

2

0000000002211

PSA

02/17/2011

Accepted

22,200

33,300

TBD

0

22,200

0

 

Totals

 

 

 

 

32,500

48,750

12,360

0

34,560

0




--------------------------------------------------------------------------------




EXHIBIT B







KIMCO REALTY CORPORATION

EXECUTIVE SEVERANCE PLAN

                            

PRELIMINARY STATEMENTS

Kimco Realty Corporation, a Maryland corporation (the “Company”), has adopted
this Kimco Realty Corporation Executive Severance Plan (the “Plan”) to provide
key employees of the Company and its affiliates and subsidiaries with severance
protection under covered circumstances.

ARTICLE I.

DEFINITIONS AND INTERPRETATIONS

Section 1.01

Definitions.   Capitalized terms used in this Plan shall have the following
respective meanings, except as otherwise provided or as the context shall
otherwise require:

“Annual Base Salary” shall mean the base salary paid to a Participant on an
annual basis exclusive of any bonus payments, commission payments or additional
payments under any benefit plan of the Company.

“Benefit Continuation” shall have the meaning set forth in Section 3.01(b).

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean (a) conviction of a crime (including conviction on a nolo
contendere plea) involving the commission by a Participant of a felony or of a
criminal act involving, in the good faith judgment of the Company, fraud,
dishonesty, or moral turpitude; (b) deliberate and continual refusal to perform
employment duties reasonably requested by the Company or an affiliate after
thirty (30) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, illness or injury); (c) fraud or embezzlement determined in
accordance with the Company’s normal, internal investigative procedures
consistently applied in comparable circumstances; (d) misconduct or negligence
in connection with the business of the Company or an affiliate which has a
substantial adverse effect on the Company or the affiliate; (e) a breach of
fiduciary duty to the Company; or (f) violation of any of the Company policies
prohibiting harassment or discrimination in the workplace.  Determination of
Cause shall be made by the Compensation Committee (or its delegate pursuant to
Section 4.06) in its sole discretion.  

“Change in Control” shall mean (a) a transaction or series of transactions
resulting in more than 50% of the voting stock of the Company being held by a
Person or Group (as defined in Rule 13d-5 under the Exchange Act) that does not
include the Company; (b) the date on which a majority of the members of the
Board is replaced during any twelve-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board before the
date of the appointment or election; (c) the consummation by the Company of a
sale or other disposition of all or substantially all of the assets of the
Company, in any single transaction or




--------------------------------------------------------------------------------




series of related transactions, to a Person (as defined in Rule 13d-5 under the
Exchange Act) who is not an affiliate of the Company or an entity in which the
shareholders of the Company immediately prior to such transaction do not control
more than 50% of the voting power immediately following the transaction; (d) a
merger, consolidation, reorganization or business combination of the Company
into another entity which is not an affiliate of the Company or an entity in
which the shareholders of the Company immediately prior to such transaction do
not control more than 50% of the voting power immediately following the
transaction; or (e) the approval by the Company’s stockholders of a liquidation
or dissolution of the Company; provided, that the transaction or event described
in (a), (b), (c), (d) or (e) constitutes a “change in control event” as defined
in Section 1.409A-3(i)(5) of the Department of Treasury Regulations.

“Change in Control Period” shall have the meaning set forth in Section 3.02.

“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference in
this Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.

“Company” shall mean Kimco Realty Corporation and its affiliates, subsidiaries,
successors and assigns.

“Compensation Committee” shall mean the Compensation Committee of the Board.

“Disability” shall mean, when used with reference to any Participant, that such
Participant is incapable of performing his or her usual and customary duties for
the Company, with or without reasonable accommodation, due to a physical or
mental impairment that is expected to result in death or can be expected to last
for a continuous period of not less than twelve months.  A Participant’s receipt
of disability benefits for a period of not less than three months under the
Company’s long-term disability benefits plan or receipt of Social Security
disability benefits shall be deemed conclusive evidence of Disability for
purposes of this Plan.

“Effective Date” shall mean the date that the Board adopts this Plan.

“Equity Award Acceleration” shall have the meaning set forth in Section 3.01(c).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excise Tax” shall have the meaning set forth in Section 3.04.

“First Payment Date” shall have the meaning set forth in Section 3.01(a).

“Good Reason” shall mean a Participant having “Good Reason” to terminate his or
her employment with the Company following a Change in Control upon the
occurrence (without the Participant’s prior written consent) of (a) a diminution
in the Participant’s Annual Base Salary, (b) a material diminution in the
Participant’s authority, duties or responsibilities, (c) a material diminution
in the authority, duties, or responsibilities of the supervisor to whom the
Participant is required to report, (d) a material change in the geographic
location at which the Participant must perform the services, or (e) any other
action or inaction that constitutes a material breach by the Company of any
written agreement under which the Participant provides services; provided,




2

--------------------------------------------------------------------------------




however, that, notwithstanding the foregoing, the Participant may not resign his
or her employment for Good Reason unless (i) the Participant has provided the
Company with at least thirty (30) days prior written notice of his or her intent
to resign for Good Reason (which notice must be provided within ninety (90) days
following the occurrence of the event(s) purported to constitute Good Reason);
and (ii) the Company has not remedied the alleged violation(s) within the
thirty-day period following its receipt of such notice.

“Installment Payments” shall have the meaning set forth in Section 3.01(a).

“Parachute Value” of a Payment shall mean the present value as of the date of
the Change in Control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined for purposes of determining whether and to what extent
the Excise Tax will apply to such Payment.

“Participants” shall mean those employees of the Company or any of its
subsidiaries who are from time to time designated as Participants in accordance
with Section 2.01(b).

“Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
a Participant, whether paid or payable pursuant to this Plan or otherwise.

“Plan” shall mean this Kimco Realty Corporation Executive Severance Plan, as
amended, supplemented or modified from time to time in accordance with its
terms.

“Prior Year Annual Bonus” shall mean the actual annual bonus paid to a
Participant for the year prior to the year in which the Termination Date occurs.

“Safe Harbor Amount” shall mean 2.99 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

“Severance Payment” shall have the meaning set forth in Section 3.01(a).

“Severance Period” shall have the meaning set forth in Section 3.01(a).

 “Termination Date” shall mean, with respect to any Participant, the actual date
of the Participant’s Termination of Employment.

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Participant and the Company or any subsidiary of the
Company is terminated for any reason, with or without Cause, including, but not
by way of limitation, a termination by resignation, discharge, death, Disability
or retirement; provided, that such “Termination of Employment” constitutes a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h).

“Termination Notice” shall mean written notice from the Company to any
Participant stating that the Participant’s employment is terminated for Cause or
Disability in accordance with Section 2.02.




3




--------------------------------------------------------------------------------




Section 1.02

Interpretation.   In this Plan, unless a clear contrary intention appears, (a)
the words “herein,” “hereof” and “hereunder” refer to this Plan as a whole and
not to any particular Article, Section or other subdivision, (b) reference to
any Article or Section, means such Article or Section hereof and (c) the words
“including” (and with correlative meaning “include”) means including, without
limiting the generality of any description preceding such term. The Article and
Section headings herein are for convenience only and shall not affect the
construction hereof.

ARTICLE II.

ELIGIBILITY AND BENEFITS

Section 2.01

Eligible Employees.

(a)

This Plan is only for the benefit of Participants, and no other employees,
personnel, consultants or independent contractors shall be eligible to
participate in this Plan or to receive any rights or benefits hereunder.

(b)

The initial Participants are set forth on Exhibit A.  The Compensation Committee
shall be authorized from time to time after the Effective Date to designate as
Participants one or more employees of the Company (including new hires).

Section 2.02

Termination Notices from Company.   For purposes of this Plan, in order for the
Company to terminate any Participant’s employment for Cause, the Company must
give a Termination Notice to such Participant, which notice shall be dated as of
the date it is given to such Participant, shall specify the Termination Date and
shall state that the termination is for Cause and shall set forth in reasonable
detail the particulars thereof. For purposes of this Plan, in order for the
Company to terminate any Participant’s employment for Disability, the Company
must give a Termination Notice to such Participant, which notice shall be dated
as of the date it is given to such Participant, shall specify the Termination
Date and shall state that the termination is for Disability and shall set forth
in reasonable detail the particulars thereof. Any Termination Notice given by
the Company that does not comply, in all material respects, with the foregoing
requirements shall be invalid and ineffective for purposes of this Plan.

ARTICLE III.

SEVERANCE AND RELATED TERMINATION BENEFITS

Section 3.01

Termination of Employment.   Except as set forth in Section 3.02, in the event
that a Participant incurs a Termination of Employment by the Company and its
subsidiaries without Cause, then, subject to Section 3.03, such Participant
shall be entitled to receive the following severance benefits:

(a)

A severance payment in an amount equal to two times the sum of (i) the
Participant’s current Annual Base Salary on the Termination Date and (ii) the
Participant’s Prior Year Annual Bonus (the “Severance Payment”) during the
period beginning on the Termination Date and ending on the second anniversary of
the Termination Date (the “Severance Period”).  The Severance Payment shall be
paid in equal installments during the Severance Period, in




4




--------------------------------------------------------------------------------




accordance with the Company’s customary payroll practices; provided, however,
that the first payment shall be made on the first payroll payment date occurring
on or after the 60th day following the Termination Date (the “First Payment
Date”) and any installment that would otherwise have been paid prior to the
First Payment Date shall instead be paid on the First Payment Date; provided,
further, that no payment shall be made pursuant to this section on and following
the date the Participant first violates any of the restrictive covenants set
forth in Exhibit B.  For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), a Participant’s right to receive the Severance Payment in
the form of installment payments (the “Installment Payments”) shall be treated
as a right to receive a series of separate payments and, accordingly, each
Installment Payment shall at all times be considered a separate and distinct
payment.

(b)

If the Participant elects to continue coverage under the Company’s group health
plan in accordance with the COBRA continuation coverage requirements, then the
Company shall pay the full cost of the Participant’s COBRA premiums (the
“Benefit Continuation”) for the period beginning on the Termination Date and
ending on the eighteen-month anniversary of the Termination Date (such Benefit
Continuation period running concurrently with the COBRA continuation period);
provided, however, that no benefits will be provided pursuant to this section on
and following the date the Participant first violates any of the restrictive
covenants set forth in Exhibit B.  

(c)

Notwithstanding anything to the contrary in any equity plan of the Company or
any equity award agreement between the Participant and the Company, the
Participant’s unvested stock options and restricted stock awards (but not
unvested performance shares, performance awards or other awards other than stock
options and restricted stock awards) shall become vested as of the Termination
Date and shall remain exercisable following the Termination Date in accordance
with the terms of the Participant’s equity award agreements (the “Equity Award
Acceleration”).   

For the avoidance of doubt, except as provided in Section 3.02, in no event
shall the Participant be entitled to any Severance Payment, Benefit Continuation
or Equity Award Acceleration under this Section 3.01 in the event that the
Participant resigns for any reason or otherwise terminates employment due to
death, Disability or for Cause.

Section 3.02

Termination of Employment Following a Change in Control.   In the event that,
during the period beginning on the date of a Change in Control and ending on the
second anniversary of such Change in Control (the “Change in Control Period”), a
Participant incurs a Termination of Employment (a) by the Company and its
subsidiaries without Cause or (b) by the Participant for Good Reason, then,
subject to Section 3.03, the Participant will be entitled to receive the
Severance Payment, Benefit Continuation and Equity Award Acceleration set forth
in Section 3.01.  The Severance Payment shall be paid in a single lump sum cash
payment on the First Payment Date and the Benefit Continuation and Equity Award
Acceleration shall be provided as set forth, respectively, in Sections 3.01(b)
and 3.01(c); provided, however, that no payment shall be made or benefit
provided pursuant to this section on and following the date the Participant
first violates any of the restrictive covenants set forth in Exhibit B.




5




--------------------------------------------------------------------------------




Section 3.03

Conditions to Receipt of Severance Benefits.   A Participant’s receipt of any
payment or benefits under this Article III shall be conditioned on and subject
to such Participant’s (a) execution of a Restrictive Covenants Agreement in
substantially the form attached hereto as Exhibit B and (b) execution and
non-revocation of a Waiver and Release of Claims Agreement in substantially the
form attached hereto as Exhibit C, within the applicable time periods for
execution following the Termination Date, as set forth in such agreements.

Section 3.04

Limitations on Payments.  

(a)

In the event that it shall be determined that any payment or distribution to or
for the benefit of any Participant under this Plan or under any other Company
plan, contract or agreement would, but for the effect of this Section, be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (collectively, such excise tax,
together with any such interest or penalties, the “Excise Tax”), then, in the
event that the after-tax value of all Payments to a Participant (such after-tax
value to reflect the deduction of the Excise Tax and all income or other taxes
on such Payments) would, in the aggregate, be less than the after-tax value to
the Participant of the Safe Harbor Amount, (a) the cash portions of the Payments
payable to the Participant under this Plan shall be reduced, in the order in
which they are due to be paid, until the Parachute Value of all Payments paid to
the Participant, in the aggregate, equals the Safe Harbor Amount, and (b) if the
reduction of the cash portions of the Payments, payable under this Plan, to zero
would not be sufficient to reduce the Parachute Value of all Payments to the
Safe Harbor Amount, then any cash portions of the Payments payable to the
Participant under any other plans shall be reduced, in the order in which they
are due to be paid, until the Parachute Value of all Payments paid to the
Participant, in the aggregate, equals the Safe Harbor Amount, and (c) if the
reduction of all cash portions of the Payments, payable pursuant to this Plan
and otherwise, to zero would not be sufficient to reduce the Parachute Value of
all Payments to the Safe Harbor Amount, then non-cash portions of the Payments
shall be reduced, in the order in which they are due to be paid, until the
Parachute Value of all Payments paid to the Participant, in the aggregate,
equals the Safe Harbor Amount.  All calculations under this section shall be
determined by the Company and the Company’s outside auditors.

(b)

Notwithstanding anything to the contrary in this Plan, no payments shall be paid
to a Participant prior to or during the six-month period following such
Participant’s “separation from service” (within the meaning of Section
409A(a)(2)(A)(i) of the Code) if the Company determines that paying such amounts
at the time or times indicated in this Plan would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts
is delayed as a result of the previous sentence, then, on the first business day
following the end of such six-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Participant’s death), the
Company shall pay the Participant a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to the Participant during such
period.  To the extent applicable, this Plan shall be interpreted in accordance
with, and incorporate the terms and conditions required by, Section 409A of the
Code and the Department of Treasury regulations issued thereunder.




6




--------------------------------------------------------------------------------




Section 3.05

Limitations of Benefits.  

(a)

Notwithstanding anything to the contrary in this Plan, the Company’s obligation
to provide Benefit Continuation for any Participant shall cease if and when such
Participant becomes employed by a third party that provides such Participant
with health and welfare benefits.

(b)

Notwithstanding anything to the contrary in this Plan, in the event that a
Participant is entitled to severance benefits under any other employment
agreement, severance agreement or similar agreement between the Participant and
the Company, (i) the Severance Payment payable under this Plan shall be reduced
(but not below $0.00) by the aggregate amount of all similar severance payments
and benefits due to such Participant under such other agreement, and (ii) the
Benefit Continuation under this Plan shall be provided only during the period
beginning on the last day that the Participant is entitled to similar benefits
under such other agreement and ending on the eighteen-month anniversary of the
Termination Date.

Section 3.06

Plan Unfunded; Participant's Rights Unsecured.   The Company shall not be
required to establish any special or separate fund or make any other segregation
of funds or assets to assure the payment of any benefit hereunder.  The right of
any Participant to receive the benefits provided for herein shall be an
unsecured claim against the general assets of the Company.

ARTICLE IV.

MISCELLANEOUS PROVISIONS

Section 4.01

Cumulative Benefits.   Except as provided in Section 3.05 or as otherwise agreed
to between the Company and the Participant, the rights and benefits provided to
any Participant under this Plan are cumulative of, and are in addition to, all
of the other rights and benefits provided to such Participant under any benefit
plan of the Company or any agreement between such Participant and the Company or
any of its subsidiaries.

Section 4.02

No Mitigation.   No Participant shall be required to mitigate the amount of any
payment provided for in this Plan by seeking or accepting other employment
following a termination of his or her employment with the Company or otherwise.
 The amount of any cash payment provided for in this Plan shall not be reduced
by any cash compensation earned by a Participant as the result of employment by
another employer or by retirement benefits.

Section 4.03

Amendment or Termination.   The Board may amend or terminate the Plan at any
time; provided, however, that no such termination or amendment may materially
and adversely affect any rights of any Participant who has incurred a
Termination of Employment prior to the date of such termination or amendment;
provided, further, that the Plan cannot be terminated or materially amended
during the Change in Control Period.  Notwithstanding the foregoing, the Plan
shall terminate when all of the obligations to Participants hereunder have been
satisfied in full.

Section 4.04

Enforceability.   The failure of a Participant or the Company or any of its
subsidiaries to insist upon strict adherence to any term of the Plan on any
occasion shall not be




7




--------------------------------------------------------------------------------




considered a waiver of such party's rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Plan.

Section 4.05

Dispute Resolution.  Any dispute or controversy arising under, out of, in
connection with or in relation to this Plan shall, at the election and upon
written demand of the Company or any Participant, be finally determined and
settled by arbitration in Garden City, New York in accordance with the rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof.  In such arbitration,
each party shall bear its own legal fees and related costs, except that the
parties shall share the fee of the arbitrator, where the Participant pays an
amount equal to the cost of the filing fee or purchasing an index number in
federal or state court, whichever is less.  To the extent that any claim is
found not to be subject to arbitration, such claim shall be either decided by
the U.S. District Court for the Eastern District of New York, or the Supreme
Court in and for Nassau County, New York and all such claims shall be
adjudicated by a judge sitting without a jury.  The prevailing party in any such
proceeding shall be entitled to collect from the other party all legal fees and
expenses as permitted by law.  Notwithstanding the foregoing, the dispute
resolution procedures set forth in this Sections 4.05 shall not apply to any
matter which, by the express provisions of this Plan, is to be finally
determined by the Compensation Committee.  

Section 4.06

Administration.

(a)

The Compensation Committee shall have full and final authority to make
determinations with respect to the administration of this Plan, to construe and
interpret its provisions and to take all other actions deemed necessary or
advisable for the proper administration of this Plan, but such authority shall
be subject to the provisions of this Plan; provided, however, that, to the
extent permitted by applicable law, the Compensation Committee may from time to
time delegate such administrative authority to a committee of one or more
members of the Board or one or more officers of the Company, except that in no
event shall any such administrative authority be delegated to an officer with
respect to such officer’s status as a Participant.  No discretionary action by
the Compensation Committee shall amend or supersede the express provisions of
this Plan.

(b)

The members of the Compensation Committee shall receive no additional
compensation for their services relating to this Plan.  Any expenses properly
incurred by the Compensation Committee incident to this Plan shall be paid by
the Company.

(c)

The Company shall indemnify and hold harmless each member of the Compensation
Committee against any and all expenses and liabilities arising out of his or her
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member's own gross negligence or willful cause.  Expenses
against which such member shall be indemnified hereunder shall include, without
limitation, the amounts of any settlement or judgment, costs, counsel fees, and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought or settlement thereof.




8




--------------------------------------------------------------------------------




Section 4.07

Consolidations, Mergers, Etc.   In the event of a merger, consolidation or other
transaction, nothing herein shall relieve the Company from any of the
obligations set forth in the Plan; provided, however, that nothing in this
Section 4.07 shall prevent an acquirer of or successor to the Company from
assuming the obligations, or any portion thereof, of the Company herender
pursuant to the terms of the Plan (provided, that such acquirer or successor
provides adequate assurances of its ability to meet this obligation).  In the
event that an acquirer of or successor to the Company agrees to perform the
Company's obligations, or any portion thereof, hereunder, the Company shall
require any person, firm or entity which becomes its successor to expressly
assume and agree to perform such obligations in writing, in the same manner and
to the same extent that the Company would be required to perform hereunder if no
such succession had taken place.

Section 4.08

Successors and Assigns.   This Plan shall be binding upon and inure to the
benefit of the Company and its successors and assigns. This Plan and all rights
of each Participant shall inure to the benefit of and be enforceable by each
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns.  If any Participant should die
while any amounts are due and payable to such Participant hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan to such Participant’s devisees, legatees or other designees
or, if there be no such devisees, legatees or other designees, to such
Participant’s estate.  No payments, benefits or rights arising under this Plan
may be assigned or pledged by any Participant, except under the laws of descent
and distribution.

Section 4.09

Notices.   All notices and other communications provided for in this Plan shall
be in writing and shall be sent, delivered or mailed, addressed as follows: (a)
if to the Company, at the Company’s principal office address or such other
address as the Company may have designated by written notice to all Participants
for purposes hereof, directed to the attention of the Chief Financial Officer of
the Company (or such other officer as may be designated by the Company), and (b)
if to any Participant, at his or her residence address on the records of the
Company or to such other address as he or she may have designated to the Company
in writing for purposes hereof.  Each such notice or other communication shall
be deemed to have been duly given or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, except that any
change of notice address shall be effective only upon receipt.

Section 4.10

Tax Withholdings.   The Company shall have the right to deduct from any payment
or benefit hereunder all federal, state and local taxes which are required to be
withheld therefrom.

Section 4.11

No Employment Rights Conferred.  This Plan shall not be deemed to create a
contract of employment between any Participant and the Company and/or any of its
subsidiaries.  Nothing contained in this Plan shall (a) confer upon any
Participant any right with respect to continuation of employment with the
Company or any of its subsidiaries or (b) subject to the rights and benefits of
any Participant hereunder, interfere in any way with the right of the Company or
any of its subsidiaries to terminate such Participant's employment at any time.




9




--------------------------------------------------------------------------------




Section 4.12

Severability.   If any provision of the Plan is, becomes or is deemed to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Plan shall not be affected
thereby.

Section 4.13

Governing Law.   This Plan shall be governed by and construed in accordance with
the laws of the State of Maryland, without giving effect to its conflict of laws
rules, and applicable federal law.

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this Plan,
Kimco Realty Corporation has caused this Plan to be duly executed in its name
and behalf by its proper officer thereunto duly authorized as of the Effective
Date.

Kimco Realty Corporation




By: /s/ Milton Cooper                      

Printed Name: Milton Cooper         

Title: Executive Chairman                







 







10


